NO. 5-07-0201
                        N O T IC E

 Decision filed 09/16/08. The text of
                                                              IN THE
 this dec ision m ay b e changed or

 corrected prior to the              filing of a
                                                   APPELLATE COURT OF ILLINOIS
 P e t i ti o n   for     Re hea ring   or   the

 disposition of the same.
                             FIFTH DISTRICT
________________________________________________________________________

LELA WILLEFORD,                             ) Appeal from the
                                            ) Circuit Court of
   Plaintiff-Appellee,                      ) St. Clair County.
                                            )
v.                                          ) No. 03-L-134
                                            )
TOYS "R" US-DELAW ARE, INC., TOYS "R" US, )
INC., JANET STUBBLEFIELD, and CAROL         )
POST MEYERS,                                ) Honorable
                                            ) Lloyd A. Cueto,
   Defendants-Appellants.                   ) Judge, presiding.
________________________________________________________________________

                  JUSTICE CHAPMAN delivered the opinion of the court:

                  The plaintiff, Lela Willeford, was injured when an easel fell from a shelf and struck

her at a Toys "R" Us store. The defendants are Toys "R" Us-Delaware, Inc., Toys "R" Us,

Inc., and two managers at the Toys "R" Us store where the plaintiff was injured. The

defendants filed a motion for a protective order, which addressed documents that were the

subject of an order compelling discovery. When they refused to comply with the discovery

order absent a protective order, the court granted the plaintiff's motion for sanctions and

ordered the defendants to pay $1,000 and the plaintiff's reasonable attorney fees for services

rendered after February 13, 2007. The defendants appeal both the sanctions order and the

order denying their motion for a protective order. They argue that (1) the court erred in

refusing to grant the protective order and (2) the sanctions should be vacated because it was

a "friendly contempt" order, sought by the defendants as a good-faith way of testing the

court's pretrial discovery orders. We affirm.

                  On December 15, 2001, the plaintiff was injured when an easel fell on her from a


                                                                1
shelf at one of the defendants' stores. On March 12, 2003, she filed a petition alleging that

the defendants negligently failed to (1) safely store, shelve, or retrieve the easel, (2)

implement an adequate policy regarding the safe storage, shelving, stacking, placement, and

retrieval of merchandise, and (3) provide adequate training and supervision of employees in

safely storing, shelving, and retrieving merchandise.

          The same day, the plaintiff served each corporate defendant with a set of

interrogatories and a request for the production of documents. At issue in this appeal are

interrogatory No. 3 and production requests No. 6 and No. 25. Interrogatory No. 3 asked as

follows:

                 "Other than the instant action, has this Defendant been a party in the last ten

          (10) years to any type of litigation, or received notice of an alleged injury or other

          claim, in any manner involving or otherwise pertaining to a box, container, product[,]

          or any other merchandise or item falling[] or being dropped or pushed[] from

          overhead, from a shelf or other raised platform or surfaces on the premises of any of

          Defendant's stores, and striking a customer, employee[,] or any other person?"

The plaintiff further requested the name, address, and telephone number of any party or

claimant in any such action; the name, address, and telephone number of any attorney

involved; and how each claim was resolved.

          Production request No. 6 asked for the following: "Any and all documents ***

relating to any investigation, study, evaluation, testing, or other form of inquiry conducted

by or on behalf of this Defendant in any manner relating to the incidence of falling

merchandise in any of its stores ***." Production request No. 25 asked for the following:

"Toys 'R' Us' [sic] computer database listing all instances in which merchandise is alleged

to have fallen onto and/or struck a person in any of Defendant's stores for the last ten (10)

years."


                                                2
       The defendants' response to these interrogatories and requests for production were due

on May 13, 2003. The defendants did not respond until June 26. In their interrogatory

response, the defendants objected to interrogatory No. 3 on the grounds that it was "overly

broad and unduly burdensome in its scope" and also asked for "information that is irrelevant

and immaterial to the instant action." The defendants did, however, provide the name of one

man who was involved in a falling-merchandise incident in the Fairview Heights Toys "R"

Us store in 1997. The defendants stated that there was "no indication [that] there was an

injury or any claim made."

       In their notice of compliance with the plaintiff's request for production, the defendants

objected to request No. 6 on the grounds that it was "overly broad and not limited in time and

scope" and included "documents which are not related to the incident in question." They

objected to request No. 25 on the grounds that it was "overly broad and not limited in scope

and irrelevant to the case at issue."

       On July 9, 2003, the plaintiff filed a motion to compel discovery. The defendants

filed their response to the motion to compel on September 16. In it, the defendants raised the

same objections they raised in their responses to the initial requests–they argued that

interrogatory No. 3 and the two production requests were overly broad, unduly burdensome

in scope, and not relevant.

       On October 27, 2003, the court held a hearing in the matter. The record does not

contain either a transcript or a bystander's report of that hearing. The court granted the

plaintiff's motion and ordered the defendants to supplement their prior discovery responses

by providing information from "any databases available as to merchandise falling from

shelves in its stores that struck any person." The court gave the defendants 30 days to

comply with its order, which meant that they were to provide the requested information by

November 26, 2003.


                                               3
       On December 23, 2003, the court held a status hearing. By this time, the defendants

had provided additional information pursuant to the October 27 order, but that information

was limited to incidents involving falling display items (as opposed to overstock

merchandise) which had occurred between 1996 and 2001. At the hearing, the defendants

made an oral motion to reconsider and/or clarify the October 27 order. Again, the record

does not contain either a transcript or a bystander's report of the December 23 hearing. In

a written order, the court denied the defendants' motion and ordered the defendants to fully

comply with the earlier order "as drafted." The order also indicates that, during the hearing,

the defendants expressed their intent to file a motion for a protective order. Specifically, the

order states, "By agreement, Plaintiff will not disseminate any information or materials

produced by Defendant until Defendant has had an opportunity to file and obtain a ruling

upon a motion for a protective order, provided, however, that Defendant must file any such

motion within 60 days." (Emphasis added.) The order also provided that the defendants had

60 additional days to comply with the October 27 order. This gave them a deadline of

February 21, 2004, both to comply fully with the discovery order and to file a motion for a

protective order.

       On March 19, 2004, nearly one month past the court's deadline, the defendants filed

a motion for a protective order. They argued, for the first time, that the order was "necessary

to prevent the use and disclosure by parties or entities unrelated to this litigation of data,

documents[,] and information produced by defendants." The defendants did not elaborate

on this allegation either by specifying what harm they believed would come to them if the

order were not granted or by making any specific allegations with respect to the plaintiff's

intentions to use the information improperly.

       The motion remained pending for more than a year without a request for a hearing,

as the parties engaged in further discovery. On April 14, 2005, the court held a hearing in


                                               4
the matter (the record is unclear regarding how the motion came to a hearing at this time).

       On May 27, 2005, the court entered an 11-page written order that revisited the

discovery order of October 2003 in addition to ruling on the motion for a protective order.

The court found that it would be no more burdensome to the defendants to print all the

falling-merchandise incidents in their database than to print a more limited category of

incidents. The court rejected the arguments the defendants raised concerning the relevance

of incidents involving employees or incidents occurring before 1996 or after 2001. The court

explained that even evidence that ultimately proves inadmissible at a trial is discoverable as

long as there is some similarity to the incident at issue. The court thus concluded that the

discovery order should not be limited.

       The court then discussed the motion for a protective order. The court noted that the

motion was "unverified, unsubstantiated[,] and conclusory" and that it did not identify or

even describe the documents it sought to protect so that the court could determine whether

they are the types of material in need of protection. The court further noted that the

defendants' motion did not explain how they would be harmed or oppressed absent a

protective order. Finally, the court concluded that the defendants failed "to demonstrate

'good cause' within the meaning of Illinois [Supreme Court] Rule 201(c) [(210 Ill. 2d R.

201(c))]." In reaching this conclusion, the court considered federal cases that had rejected

arguments similar to the defendants' "apparent concern that[,] absent a protective order, the

information and materials which they produce in this case may be disseminated to other

present and future litigants bringing claims against them."

       We note that, as the defendants argue in this appeal, Rule 201(c) does not contain the

phrase "good cause." The parties disagree on whether Illinois case law imposes that

requirement and, if so, what that requirement means. We also note that the court's reference

to the defendants' "apparent concern" that information might be disseminated to other


                                              5
litigants is the first time this issue appears in the record. The plaintiff points out in her brief

that this argument was raised for the first time during the April 2005 hearing on the

protective order; however, the record does not contain a transcript or report of that hearing.

       On July 25, 2005, the defendants filed a motion to reconsider the May 27 order. In

this motion, the defendants argued only that (1) a protective order was necessary to protect

the names of the people involved in other incidents, apparently to protect their privacy, (2)

incidents that occurred subsequent to the plaintiff's injury are not relevant to show that a

dangerous condition existed in the store on the day of the accident, and (3) incidents

involving employees (as opposed to customers) are not relevant due to the fact that

employees spend more time in Toys "R" Us stores than customers, thus exposing them to a

greater risk of injury from falling merchandise.

       On the same day, the court, sua sponte, entered an order staying all further

proceedings in the case pending the parties' compliance with an order referring the case to

mediation. The court also ordered additional discovery depositions. (We note that the record

does not indicate precisely which issues were to be submitted to mediation.) The parties

complied with the referral to mediation, but they failed to reach any agreement.                By

November 2005, the parties resumed trial preparation.             On December 13, 2005, the

defendants provided the plaintiff with a report from their database concerning incidents of

falling display items that had occurred prior to the plaintiff's accident–including those that

had occurred prior to 1996. The defendants did not provide any information relating to

incidents occurring after the plaintiff's incident.

       On January 12, 2006, the court held a status hearing and entered an order setting a

hearing on the defendants' July 25 motion to reconsider, along with all pending discovery

disputes, for February 16. The court also gave the defendants a deadline of January 31 to

submit any additional briefs and the plaintiff a deadline of February 11 to submit any of her


                                                6
own briefs.

       On January 31, the defendants filed a supplemental brief in support of their motion

to reconsider. In it, they reiterated their arguments that the following types of incidents were

not relevant: (1) incidents occurring after the plaintiff's injury, (2) incidents involving

employees as opposed to customers, and (3) incidents involving overstock or any type of

falling object other than a display item.          They argued that providing the requested

information without a protective order could be prejudicial to them because providing the

plaintiff with contact information for every person involved in a falling-merchandise incident

at a Toys "R" Us store "could result in plaintiff's counsel *** contacting these individuals."

They argued that "[t]his could potentially undermine settlement negotiations" in any pending

litigation by customers or workers' compensation claims by employees.

       In support of their supplemental brief, the defendants provided the affidavit of Karen

McCann, a manager in Toys "R" Us's risk management department. In her affidavit,

McCann made essentially the same speculative allegation about the possibility of the

plaintiff's counsel contacting other litigants. She stated simply that providing the requested

information "presents a serious risk that the people involved in those incidents will be

contacted by Ms. Willeford's counsel, or any other third party with whom Ms. Willeford and

her counsel choose to share the list." In addition, McCann described the system of "cause

codes" used to classify incidents of falling merchandise. Cause code 21 is the cause code for

falling display items, while cause codes 22 and 23 cover falling overstock items, and cause

code 26 is the code for falling merchandise that is neither a display item nor an overstock

item. Each cause code is subdivided based on what caused the merchandise to fall (for

example, whether it was knocked from the shelf by an employee or by a customer or because

it was stacked improperly to begin with).

       On March 29, 2006, the court entered an order limiting the scope of its May 27, 2005,


                                               7
discovery order to cause code 21 incidents and other incidents involving falling display

items. On May 5, the defendants filed a motion for a clarification of the court's March 29

order because that order did not address the court's rulings on the defendants' request for a

protective order. We note that on May 3, the court did enter an order granting a protective

order on workers' compensation claims. On July 19, 2006, the court entered a more formal

protective order. That order provided that any information relating to workers' compensation

claims that the defendants disclosed pursuant to discovery orders was to be confidential

information and could not be disclosed to anyone who was not a party or attorney of record

in this case. On the same day, the original trial judge recused himself from presiding over

future proceedings in the case. The case was subsequently reassigned.

       On November 2, 2006, the plaintiff filed a motion to strike pleadings and for other

sanctions. She alleged that the defendants still had not complied with the court's discovery

orders, even as modified by the March 29, 2006, order. On December 29, 2006, the

defendants filed a response to the plaintiff's motion for sanctions, in which they requested

that the court enter a "friendly contempt order" that would allow them to appeal the court's

discovery rulings immediately.

       The court heard arguments in the matter on January 18, 2007. The defendants

repeated their objection to being required to produce, without a protective order, information

regarding falling-merchandise incidents that occurred subsequent to the plaintiff's incident.

The court specifically asked the parties to address whether Rule 201 requires a party seeking

a protective order to demonstrate "good cause." The court determined that it would apply the

good-cause standard to each document produced to determine whether the defendants had

good cause for seeking a protective order on each. The court stated that it was not inclined

to grant either the defendants' request for a friendly contempt order or the plaintiff's motion

to strike the defendants' pleadings but that it would not make a decision without seeing the


                                              8
relevant database records.

       The court held another hearing on February 13, 2007, to consider the records. By this

point, the parties had resolved their discovery disputes on everything except the database

information involving incidents that occurred after the plaintiff's accident. Early in the

hearing, the judge excused the plaintiff's counsel from the courtroom, ostensibly to consider

the nature of each of the challenged records and documents to determine whether it was

sensitive enough to merit protection. However, very little of the discussion centered on the

nature of the information contained in the database. Rather, defense counsel was able to

revisit unopposed their arguments concerning the plaintiff's attorneys' alleged motives in

seeking the material and the standard to be applied in determining whether a protective order

is warranted.

       First, counsel for the defendants admitted, "We don't dispute that we need to show in

some fashion that there is a reason for protection here, whether that's labeled as good cause

or it's part of an as[-]justice[-]requires element[,] but we think we more than meet that." He

went on to argue that the database records–with the names and contact information for people

involved in falling-merchandise incidents after 2001–"is a blueprint for somebody to go out

and make phone calls and start recruiting people as plaintiffs." The defendants' attorneys

twice admitted that the plaintiff's attorneys' stated reason for requesting this information was

to determine whether there was a pattern. Both times, however, they contended–without

providing any basis–that what the plaintiff really wanted was to find potential class members

or strengthen her position in settlement negotiations.

       The court stated that, even accepting their assessment of the plaintiff's real motivation,

the information in the database was not the type of information that ordinarily merited

protection. The court explained as follows:

                "[N]ormally when a corporation comes before a court and they say they


                                               9
       have–there's a proprietary interest and it's not [just] that [they] don't want [the other

       party] to know about all the other times, let's say, a Crown Victoria caught fire when

       it was rear-ended or something fell from a shelf and hit somebody[,] *** which is

       different than what you have here, isn't it? I mean, it's more than just causing

       economic harm. I mean, *** I think you're right why the plaintiffs [sic] probably

       want it. They probably want it so they can go out and contact people to see if they can

       drum up business and obviously that's something adverse to Toys 'R' Us to do [sic][,]

       but that's different [from cases where protective orders are generally used]."

       After further discussion along the same lines, the court told the defendants' attorneys

that it was going to enter a friendly contempt order. Then the plaintiff's attorneys were

allowed to return to the courtroom, and the court announced that it had reached a decision

and it was "going to do what's commonly referred to as a friendly contempt."

       On March 12, 2007, the court entered an order finding that the challenged material

was "not the kind deserving of protection against dissemination" and holding the defendants

in contempt of court for violating previous discovery orders. The court imposed as a

sanction an order for the defendants to pay $1,000 and all the plaintiff's reasonable attorney

fees after February 13, 2007. The court denied the plaintiff's motion to strike the defendants'

pleadings. The defendants filed the instant appeal on April 10, 2007.

       The parties disagree on the standard of review to be applied on appeal. As the

plaintiff correctly contends, trial courts enjoy a great deal of latitude in determining whether

a protective order is necessary. Skolnick v. Altheimer & Gray, 191 Ill. 2d 214, 223, 730
N.E.2d 4, 12 (2000). Thus, on appeal, we ordinarily review rulings on protective orders for

an abuse of discretion. Skolnick, 191 Ill. 2d at 224, 730 N.E.2d at 12. This case, however,

turns, in part, on whether the court below applied the correct standard. That is an issue of

law that we will decide de novo. Milligan v. Gorman, 348 Ill. App. 3d 411, 416, 810 N.E.2d
10
537, 541 (2004).

       As previously noted, Rule 201(c) does not contain any language expressly requiring

a showing of good cause before a protective order may be entered. By its terms, the rule

provides that a court may enter a protective order, either at the request of any party or even

on its own motion, "as justice requires." 210 Ill. 2d R. 201(c)(1). Trial courts have

discretion to determine whether justice requires a protective order–and what the parameters

of the order should be. Skolnick, 191 Ill. 2d at 224, 730 N.E.2d at 12. We emphasize that

this gives trial courts broad discretion to determine that a protective order is not warranted

just as it gives them broad discretion to determine that a protective order is warranted.

       The rule itself does not define the as-justice-requires standard. The supreme court

discussed this standard in Statland v. Freeman, 112 Ill. 2d 494, 493 N.E.2d 1075 (1986), and

this court discussed it in May Centers, Inc. v. S.G. Adams Printing & Stationery Co., 153 Ill.

App. 3d 1018, 506 N.E.2d 691 (1987). Although the two cases use different language to

describe the requirements of the rule, we do not find them to be inconsistent.

       In Statland, the plaintiff was an attorney who sued eight of his former law partners for

an accounting of their partnership's profits. Statland, 112 Ill. 2d at 496, 493 N.E.2d at 1076.

The dispute involved partnership interests in a business partnership that was a client of the

law firm. The firm had received partnership interests in the business partnership as

compensation for legal services rendered. Statland, 112 Ill. 2d at 496, 493 N.E.2d at 1076.

The records sought to be protected included financial records and records of the negotiations

relating to the partnership interests and legal fees paid by the client. Statland, 112 Ill. 2d at

497, 493 N.E.2d at 1076.        After discovery was completed–and the documents were

provided–the plaintiff told his former partners that, if necessary, he would use the documents

in an unrelated Internal Revenue Service investigation of the plaintiff. Statland, 112 Ill. 2d

at 497, 493 N.E.2d at 1076. The defendants then filed a motion for a protective order,


                                               11
arguing, among other things, that the parties had agreed that the information would not be

used outside of the litigation. Statland, 112 Ill. 2d at 497, 493 N.E.2d at 1076-77. The court

ultimately granted the motion. Statland, 112 Ill. 2d at 497, 493 N.E.2d at 1077.

       On appeal, the plaintiff argued that the trial court abused its discretion by entering the

protective order because, under Rule 201, "the defendants were required to allege any facts

showing that the entering of a protective order was necessary." Statland, 112 Ill. 2d at 499,

493 N.E.2d at 1077. In rejecting this argument, the court explained as follows:

              "Rule 201(c)(1) does not set out any specific requirements for protective

       orders. There is only the broad standard 'as justice requires.' The committee

       comments to Rule 201 note that subparagraph (c)(1) provides for 'broad discretion to

       make protective orders.' Here, the trial court was informed of the nature of the

       discovered material[] and that the plaintiff intended to use it in another proceeding.

       On this record it cannot be said that the order was improperly entered ***."

       (Emphases added.) Statland, 112 Ill. 2d at 499, 493 N.E.2d at 1077-78.

       We emphasize that the lack of specific requirements for protective orders does not

mean that a party seeking a protective order is entitled to a protective order without

demonstrating in some fashion that one is warranted. The defendants in this case effectively

conceded as much during the hearing from which the plaintiff's attorneys were excluded.

The defendants in Statland, unlike the defendants here, sought to protect financial records

and records of business negotiations. These types of documents have been recognized as

being inherently sensitive. See May Centers, Inc., 153 Ill. App. 3d at 1022, 506 N.E.2d at

694-95 (citing Richards v. Superior Court, 86 Cal. App. 3d 265, 150 Cal. Rptr. 77 (1978)).

The plaintiff in Statland, unlike the plaintiff here, expressly announced his intent to use these

inherently sensitive materials in an unrelated proceeding. The plaintiff contended that

something more was required, and it is that argument that the Statland court rejected. We


                                               12
do not read Statland to hold that a trial court must enter a protective order anytime a litigant

alleges that the material it provides, regardless of the nature of that material, could potentially

be used by another party in another suit.

       In May Centers, Inc., this court used somewhat more narrow language in describing

the requirements of Rule 201. That case involved a dispute over an allocable share lease for

store space in a shopping mall. May Centers, Inc., 153 Ill. App. 3d at 1018-19, 506 N.E.2d

at 692. The plaintiff landlord was ordered to produce the allocable share leases with all of

its tenants in the Alton Square Mall, subject to a protective order keeping the leases

confidential. May Centers, Inc., 153 Ill. App. 3d at 1019-20, 506 N.E.2d at 693. The

defendant tenant moved to vacate the protective order, arguing that the defendant needed to

be able to discuss the leases with nonparties in order to investigate the possibility of a class

action and to look for evidence that could be used for impeachment purposes. May Centers,

Inc., 153 Ill. App. 3d at 1020, 506 N.E.2d at 693. In ruling on this motion, the trial court

noted that the plaintiff had not explained the nature of an allocable share lease and that the

only evidence of prejudice that might flow from the disclosure of the leases was conclusory.

May Centers, Inc., 153 Ill. App. 3d at 1020, 506 N.E.2d at 693.

       On appeal, this court reversed. We first explained that courts recognize that financial

data, such as that contained in the allocable share leases, is inherently sensitive. May

Centers, Inc., 153 Ill. App. 3d at 1022, 506 N.E.2d at 694-95. We then discussed the

irrefuted testimony of the plaintiff's chairman.       He testified that allocable share lease

agreements were, as a matter of business practice, kept confidential in order to protect the

interests of developers and commercial landlords. The reason for this was to prevent a tenant

negotiating a new or renewed lease from using its knowledge of the terms of one of the

landlord's other allocable share leases in order to extract more favorable terms. May Centers,

Inc., 153 Ill. App. 3d at 1020, 506 N.E.2d at 693. We found that this type of business injury,


                                                13
which was likely to flow from the free dissemination of the inherently sensitive information,

was "not a necessary or even a desirable price for plaintiff to have to pay to vindicate its

alleged rights." May Centers, Inc., 153 Ill. App. 3d at 1022, 506 N.E.2d at 695. This was

particularly so when the defendant's ability to find either impeaching evidence or potential

class members by discussing the information with nonparties was speculative. May Centers,

Inc., 153 Ill. App. 3d at 1023, 506 N.E.2d at 695. We thus concluded that the plaintiff had

shown "good reason for the protective orders" it sought, while the defendant had not shown

good reason to vacate the orders. May Centers, Inc., 153 Ill. App. 3d at 1023, 506 N.E.2d

at 695.

          Ironically, the defendants contend that the circumstances of this case are analogous

to those present in May Centers, Inc., while they also contend that the trial court erred by

relying on our statement in the May Centers, Inc. opinion that, "by its own terms, Rule 201(c)

requires the party seeking a protective order to show good cause." (Emphasis added.) May

Centers, Inc., 153 Ill. App. 3d at 1022, 506 N.E.2d at 694. We address each argument in

turn.

          We do not find the circumstances present in the instant case to be analogous to the

circumstances of May Centers, Inc. There, as in Statland, the material to be protected

included inherently sensitive financial documents, the type of discovery material that is often

subject to a protective order. See May Centers, Inc., 153 Ill. App. 3d at 1022, 506 N.E.2d

at 694-95. This case, by contrast, involves records of accidents similar to the plaintiff's. May

Centers, Inc. involved potential harm to the business interests of the plaintiff, completely

separate and distinct from the litigation. Here, by contrast, the only potential harm the

defendants have pointed to is the possibility that the plaintiff could put together a class action

or undermine its bargaining position in litigation.

          Further, contrary to the defendants' characterization, we did not hold that the May


                                               14
Centers, Inc. defendant's stated intent to discuss the leases with nonparties in the hope of

finding impeachment evidence and/or putting together a possible class was inherently

improper or abusive. Rather, we found that, on the record before us in that case, the

defendant's ability to realize that goal if allowed to discuss the information with nonparties

was speculative. In this case, the plaintiff's stated purpose in seeking the names and contact

information for people involved in similar incidents was to determine whether a pattern

existed–and we note that this was the plaintiff's stated purpose no matter how many times the

defendants' attorneys argued that her attorneys really had the ulterior motive of looking for

other clients. While it is not certain that the plaintiff will find evidence of a pattern by

contacting these people, the discovery request is reasonably calculated to lead to that

evidence. We thus find this case distinguishable from both Statland and May Centers, Inc.

       As previously noted, the "good cause" language at the heart of the parties' dispute over

the correct standard to be applied in ruling on a motion for a protective order comes from this

court's May Centers, Inc. decision. The opinion, read as a whole, stands for no more than

the proposition that a protective order should be entered if a litigant demonstrates there is a

good reason to conclude that justice requires it. Nevertheless, to the extent that the language

"good cause" implies a more onerous burden on a party seeking the protective order than the

as-justice-requires standard expressly stated in the rule, we now clarify that was not our

intent. In other words, as used in May Centers, Inc., the good-cause requirement means only

that a party seeking a protective order needs to show some valid reason for the order.

       We are not persuaded, however, by the defendants' argument that the court applied the

wrong standard in refusing to enter a broader protective order. Although the court used the

language "good cause," it is clear from the court's discussions at the closed session with the

defendants' attorneys that the court focused its analysis on the nature of the database records

and whether they were the type of material that should be the subject of a protective order.


                                              15
The court correctly concluded that they were not. In other words, the court found that the

defendants did not show that justice required the entry of a protective order. It was not

simply a matter of applying a more rigorous standard than required; they did not demonstrate

the need for a protective order at all. We therefore decline to direct the court to enter a

broader protective order.

       We next consider the defendants' argument that the contempt order should be vacated

because it was a "friendly contempt" order, entered to allow the defendants to challenge the

discovery rulings with an immediate appeal. We reject this argument. First, the written order

does not state that it is a "friendly contempt" order. The trial judge announced from the

bench that he was "going to do what's commonly referred to as a friendly contempt"

(emphasis added). Second, even assuming this statement amounts to a ruling, we find that

a friendly contempt order would have been in error. The defendants did not file a motion for

a protective order until a year after the relevant discovery responses were due. Even then

they did not seek immediate review through friendly contempt. Rather, they filed a motion

to reconsider–which attacked the validity of the underlying discovery order yet again–and

then waited eight more months for the plaintiff to file a motion for sanctions. It was not until

they responded to the plaintiff's motion that they sought a friendly contempt order. In total,

the defendants' tactics led to five years of litigation over whether they were required to

provide the names and contact information of people who might have information relevant

to the plaintiff's case. This simply does not warrant a finding that they acted in good faith

to challenge a discovery ruling. Thus, we decline to vacate the contempt order.

       For the foregoing reasons, we affirm the rulings of the trial court.



       Affirmed.




                                              16
STEWART, P.J., and WEXSTTEN, J., concur.




                               17
                                         NO. 5-07-0201

                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
___________________________________________________________________________________

      LELA WILLEFORD,                             ) Appeal from the
                                                  ) Circuit Court of
         Plaintiff-Appellee,                      ) St. Clair County.
                                                  )
      v.                                          ) No. 03-L-134
                                                  )
      TOYS "R" US-DELAW ARE, INC., TOYS "R" US, )
      INC., JANET STUBBLEFIELD, and CAROL         )
      POST MEYERS,                                ) Honorable
                                                  ) Lloyd A. Cueto,
         Defendants-Appellants.                   ) Judge, presiding.
___________________________________________________________________________________

Opinion Filed:        September 16, 2008
___________________________________________________________________________________

Justices:          Honorable Melissa A. Chapman, J.

                 Honorable Bruce D. Stewart, P.J., and
                 Honorable James M. Wexstten, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Richard M. Hoffman, David M. Oppenheim, Wildman, Harrold, Allen & Dixon, LLP,
for              225 West Wacker Drive, Chicago, IL 60606-1229; Robert J. Bassett, Donovan, Rose,
Appellants       Nester & Joley, P.C., 8 East Washington Street, Belleville, IL 62220
___________________________________________________________________________________

Attorneys        Daniel J. Cohen, Charles W. Armbruster, The Lakin Law Firm, P.C., 300 Evans
for              Avenue, P.O. Box 229, Wood River, IL 62095
Appellee
___________________________________________________________________________________